Citation Nr: 1822326	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a heart condition.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for aggravation of hypertension.  


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In August 2016, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.  The Board finds there has been substantial compliance with its remand directives.  


FINDINGS OF FACT

1.  On March 31, 2009, the Veteran received treatment at a VA facility and was prescribed Atripla for human immunodeficiency virus (HIV).  

2.  The Veteran does not have a heart condition.

3.  The Veteran's blood pressure was elevated during her hospitalization the day after being treated at a VA facility.  

4.  The weight of the probative evidence is against a finding that the Veteran's hypertension was caused by or worsened beyond its natural progress as a result of VA treatment.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C. § 1151 for a heart condition are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).

2.  The criteria for compensation under 38 U.S.C. § 1151 for aggravated hypertension are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  Moreover, the Veteran has undergone adequate VA examination during the appeal period, the report of which is adequate to address the claim decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Therefore, the Board finds that further action is unnecessary under 38 U.S.C. 
§ 5103A and 38 C.F.R. § 3.159.


II.  1151 Claims

The Veteran contends that she developed heart problems and suffered aggravation of hypertension as a result of being prescribed a new medication to treat HIV.  The Veteran sought emergency treatment at P.G.H. with complaints of chest pain on April 1, 2009.  While a heart diagnosis was not made, stage II hypertension was diagnosed.  The record reveals that a prescription for Atripla was issued the day before, on March 31, 2009.

Compensation under § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.358(a) (2017).  In essence, there are three elements required to establish benefits under 38 U.S.C. § 1151.  Specifically, the Veteran must show: (1) additional disability; (2) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (3) a finding of fault or a finding of an unforeseen circumstance.  Each element is a prerequisite for the subsequent element.  38 U.S.C. § 1151; 38 C.F.R. § 3.361 (2017).

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  See 38 C.F.R. § 3.361(b).

A.  Heart Condition

A predicate issue in this case is whether the Veteran sustained additional disability to her heart as a result of VA treatment.  She obtained a VA cardiac examination in September 2016 to answer that question.  There, the examiner noted that the Veteran has had a negative ischemic workup.  See September 2016 VA examination report.  After undergoing several cardiac tests, the VA examiner determined the Veteran had no diagnosed heart condition.  Further, the examiner stated that the Veteran had a "normal exam and no documented heart disease on cardiology examination. . . . [normal] exam- no pathology."  Id.  

The Veteran is competent to testify as to facts she personally observed or described; this includes recalling what she personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not competent to offer opinions on complex medical matters.  Whether the Veteran obtained additional disability to her heart as a result of VA treatment cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran suffered additional disability to her heart as a result of VA treatment is not within the realm of knowledge of a non-expert, and concludes that her opinion in this regard is not competent evidence and therefore not probative of whether she had additional disability to her heart.  
   
Accordingly, the Board affords more probative weight to the opinion of the September 2016 VA examiner.  The examination was conducted by a health care professional and based on physical examination and review of the evidence in the claims file.  The opinion was supported by adequate rationale.  As such, the preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C. § 1151 for additional disability due to VA treatment in March 2009.  See 38 U.S.C. § 1151; 38 C.F.R. § 3.361. 

As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not recently foreseeable.  As the preponderance of the evidence indicates that the Veteran does not experience any additional disability of the heart due to VA treatment afforded her in March 2009, the benefit-of-the-doubt rule does not apply; accordingly, the claim is denied.


B.  Hypertension 

Here, the first element is met and not under dispute.  The evidence demonstrates that the Veteran has been diagnosed with "a long history of [hypertension that] started [at least as early as] the 1990s" and her blood pressure levels were elevated during her April 1, 2009 emergency room visit at P.G.H.  See September 2016 VA examination report; see also April 2009 P.G.H. emergency treatment record.  Thus, there is evidence of an additional disability.  The Veteran's assertions center on VA's decision to prescribe her Atripla, which she claims caused a permanent worsening of her hypertension.    

As such, the crux of this case centers on whether the Veteran's hypertension was caused or aggravated as a result of VA's decision to prescribe her Atripla.  A VA examiner opined that the Veteran's hypertension was less likely than not caused by or became worse beyond its natural progression as a result of treatment, to include the use of Atripla.  See September 2016 VA medical opinion.  The examiner reasoned that hypertension was not a known side effect of Atripla therapy.  Further, the examiner noted that even though the Veteran is no longer on Atripla, she continues to be hypertensive and the Veteran had no heart condition.  The examiner further stated that "[hypertension] is not a knowns [sic] common side effect of her present anti-HIV medication."  See Id.  The examiner then finds no evidence that the Veteran's blood pressure was aggravated beyond its natural progression by HIV medication.  Id.  

The Veteran is competent to testify as to facts she personally observed or described; this includes recalling what she personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not competent to offer opinions on complex medical matters.  Whether the Veteran's hypertension is causally related to her VA treatment cannot be determined by mere observation alone.  The Board finds that determining the etiology and natural progress of the Veteran's hypertension are not within the realm of knowledge of a non-expert, and concludes that her causation opinion in this regard is not competent evidence and therefore not probative of whether her hypertension was caused or aggravated beyond its natural progression by VA treatment.  

Accordingly, the Board affords more probative weight to the opinion of the September 2016 VA examiner.  The examination was conducted by a health care professional and based on physical examination and review of the evidence in the claims file.  The opinion was supported by adequate rationale.  

Because the threshold element of the claim has not been met (i.e., that VA treatment proximately caused or aggravated the Veteran's hypertension beyond its natural progression), the questions of whether VA met the standard of care, whether the Veteran was provided informed consent, and whether an event not reasonably foreseeable occurred, are ultimately moot.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim of entitlement to compensation benefits under 38 U.S.C. § 1151.  The benefit-of-the-doubt rule does not apply; accordingly, the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a heart condition is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for aggravation of hypertension is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


